DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the protrusion includes a first protrusion and a second protrusion".  It is unclear how the protrusion (singular) can includes a first protrusion and a second protrusion.  
It is noted claim 1 (independent claim) requires a plurality of protrusions (plural) and it appears claim 19 is claiming a limitation in a manner inconsistent with the rest of the claims.  
Clarification regarding this matter is requested. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2010/0180994).
Regarding claim 1, FIG. 74 of Yamaguchi teaches a pneumatic tire comprising protrusions on a buttress portion of the tire. These protrusions are aligned in a tire circumferential direction.  See annotated FIG. 74. 

    PNG
    media_image1.png
    737
    700
    media_image1.png
    Greyscale

T
Regarding claim 2, the claimed inclination angle of the first portion (10°-90°) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since FIG. 65 teaches the inclination angle of the first portion being an acute angle consistent with the claimed range. 
Regarding claims 3-4, the claimed protrusion in the tire of Yamaguchi would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because Yamaguchi teaches a first portion having an inclination angle that decreases in the radial direction without any limitation regarding which side (inside or outside in the tire radial direction) the inclination gradually decreases to and Yamaguchi teaches a symmetrical protrusion (FIG. 11).   In other words, modifying the protrusion of FIG. 65 such that side wall portion 17D mirrors the side wall portion 17C (forming a symmetrical protrusion) satisfies the claimed invention.  Yamaguchi expressly teaches “the protrusion 17 can be formed as a combination of various forms described in the first to seventh embodiments, and may of course include a form not shown in the drawings” ([0362]). 
Regarding claims 5-6, Yamaguchi does not recite “the second portion has a flat shape that orthogonally intersects with the surface of the buttress portion at right angles”; however, this claim limitation in Yamaguchi would have been obvious to one of ordinary skill in the art before the effective Ɵ6 that is between 45°-135° ([0325]) which includes 90° satisfying “orthogonally intersects with the surface of the buttress portion at right angle”.  
Regarding claims 7-12, see FIG. 74. 
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over JP’711 (JP 2000-280711) in view of Yamaguchi (US 2010/0180994).
Regarding claim 1, JP’711 teaches a pneumatic tire comprising a buttress portion.  JP’711 does not disclose the claimed protrusions.  However, FIG. 74 of Yamaguchi teaches a pneumatic tire comprising protrusions on a buttress portion of the tire. These protrusions are aligned in a tire circumferential direction.  See annotated FIG. 74 below. 

    PNG
    media_image1.png
    737
    700
    media_image1.png
    Greyscale

T
  Regarding claim 2, the tire of JP’711 having the claimed inclination angle of the first portion (10°-90°) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since FIG. 65 of Yamaguchi teaches the inclination angle of the first portion being an acute angle consistent with the claimed range. 
Regarding claims 3-4, the claimed protrusion in the tire of JP’711 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because Yamaguchi teaches a first portion having an inclination angle that decreases in the radial direction without any limitation regarding which side (inside or outside in the tire radial direction) the inclination gradually decreases to and Yamaguchi teaches a symmetrical protrusion (FIG. 11).   In other words, modifying the protrusion of FIG. 65 such that side wall portion 17D mirrors side wall portion 17C (forming a symmetrical protrusion) satisfies the claimed invention.  Yamaguchi teaches “the protrusion 17 can be formed as a combination of various forms described in the first to seventh embodiments, and may of course include a form not shown in the drawings” ([0362]). 
Regarding claims 5-6, the claim limitation in the tire of JP’711 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since (1) FIG. 65 teaches 17D (“second portion”) having a flat shape intersecting with the surface of the buttress portion at an angle Ɵ6 that is between 45°-135° ([0325]) which includes 90° 
Regarding claims 7-15, see FIG. 1-2 of JP’711 for the claimed block.  And, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’711 with “each of an outer end and an inner end of the protrusion in the tire radial direction is disposed at a height not less than 0.1 and not more than 1.0 times a tire height from an innermost end of the pneumatic tire” (claims 7-12) and “the protrusions is disposed such that an outer end of the protrusion is located adjacent to an inner end of the block in the tire radial direction” (claims 13-15) because Yamaguchi illustrates in FIG. 74 protrusions disposed at a height 0.1-1.0 times the tire height from an innermost end of the pneumatic tire and the protrusions are adjacent to an inner end of a block of a tire. 
Regarding claims 16-18, see FIG. 1 and 2 of JP’711.
Regarding claim 19, the tire of JP’711 in view of Yamaguchi would satisfy the claimed limitation because JP’711 teaches a block which extends from a tread portion to the buttress portion beyond the tread end and Yamaguchi provides protrusions radially below the tread end of the blocks and the combination of these teachings would results with protrusions aligned with the blocks of the JP’711 in the tire radial direction. 
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection presented in this office action. 
On page 7 of the remarks filed 04/05/2021, the Applicant points out Yamaguchi is directed to a pneumatic tire including turbulence generating protrusions.  
In response, this argument is unpersuasive because the cited prior art renders obvious the claimed structure and rationale different from Applicant is permissible (MPEP 2144).  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        07/03/2021